DETAILED ACTION
	This non-final office action is in response to amendments filed on 1/4/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, the limitations “parameters of the pressure and temperature sensors, the resistive heating of the at least one gas cylinder when the gas distributed is in liquefied form” following the phrase “such as” are not considered part of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Garrett et al., US Patent no. 4,989,160 [Garrett] and Keech et al., US Patent Application Publication no. 2015/0102940 [Keech], in view of Sankar et al., US Patent Application Publication no. 2015/0186677 [Sankar]1.
Regarding claim 16, Garrett discloses gas distribution installation comprising: 
a housing configured to receive at least one gas cylinder and having a gas input opening and a gas output opening [Figures 1-3 and column 5, lines 28-51]; 
a gas conduit system arranged in the housing to which the at least one gas cylinder is connected [Figure 2 and column 5, line 52 – column 6, line 35]; 
a gas distribution system connected to the gas output opening for the supply of equipment [Figure 2 and column 5, line 52 – column 6, line 35];
a separate data storage and processing system, which is separate from the installation [remote terminal (master controller), column 12, lines 53-68]; 
at least one communication port and a programmable logic controller, the logic controller being provided with a processor capable of processing data originating at least in part from the separate portable data storage and processing system, the data being used to manage control and/or maintenance parameters of the gas distribution system [control functions are performed by the CPU in response to control commands received from the remote terminal, column 12, lines 25-68];

the controller is controlled by the gas plant’s separate portable storage and processing system [control functions are performed by the CPU in response to control commands received from the remote terminal, column 12, lines 25-68].
Garrett does not disclose that the man-machine interface includes a touch screen with a size less than or equal to twelve inches.  Examiner take official notice that touch screen displays with a size less than or equal to twelve inches were conventionally included in man-machine interface control panels before the effective filing date of the claimed invention.  Accordingly, it would have been obvious to one of ordinary skill in the art to include a conventional touch screen display with a size less than or equal to twelve inches in the Garrett gas cabinet man- machine interface control panel.  
Garrett, as described above, discloses a separate computing device that may be used to control operation of the gas distribution installation.  Garrett does not disclose that the separate computing device contains control and/or maintenance parameters of the gas distribution system that are inaccessible on the man-machine interface.  Like Garrett, Keech discloses a system which may be controlled by a control interface located at the system or a remotely located control interface
Like Garrett, Keech discloses a system which may be controlled by a computing device separate and remote from the system.  Specifically, Keech discloses that the separate computing device may be a smart phone, tablet or portable computer [paragraph 0070].  Keech further discloses that the separate computing device may include control and/or maintenance parameters that are inaccessible to the controlled 
Garret and Keech are silent regarding security precautions taken at the processing system at the gas distribution installation. Sankar recognizes that it would be advantageous to provide physical security mechanisms for individual components of processing systems in order to better prevent damage due to malicious or mistaken actions [paragraphs 0003-0005 and 0018].  Specifically, Sankar discloses a physical communication ports locking device that prevents insertion or removal of cables from the communication ports [paragraph 0027].  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include a physical communication port lock in the Garret and Keech gas distribution installation processing system in order to better system prevent damage caused by malicious or mistaken actions [Sankar, paragraphs 0003-0005].
Regarding claim 17, Garrett further discloses that the remote terminal contains control/maintenance parameters related to gas distribution [controls all the cabinets within the system to provide different process gases at various times, column 12, lines 53-68].
Regarding claims 18 and 20, Garrett further that the communication between the gas installation and the remote terminal may be through a cable containing two twisted 
Regarding claim 19, Garrett further discloses that the housing contains two gas cylinders [column 5, lines 52-66].
Regarding claim 21, Garrett discloses that the multiple gas cabinets may be controlled by the remote terminal [column 12, lines 53-68], but does not specifically disclose that the number is between 2 and 20.  However, the number of gas cabinets in a system is a design choice that is based on the specific needs of a particular system.  Accordingly, it would have been obvious to one of ordinary skill in the art to apply the Garrett, Keech and Sankar teachings to systems of between 2 and 20 gas cabinets.   

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kore et al., US Patent Application Publication no. 2016/0147211 discloses reconfiguring facility system devices using data received from separate mobile devices.
Nelson et al., US Patent Application Publication no. 2013/0165208 discloses enabling a diagnostic mode on an electronic gaming device based on data received from a separate mobile device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        February 13, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Garrett and Sankar were previously cited.